DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on 09/29/2021.  As directed by the amendment: claims 21 and 27 have been amended.  Thus, claims 21 – 32, and 45 – 48 are presently pending in this application.

Response to Arguments
Applicant’s arguments, see pages 8 – 10, filed 09/29/2021, with respect to claims 21 – 32, and 45 – 48 have been fully considered and are persuasive.  The rejection of claims 21 – 32, and 45 – 48 has been withdrawn. 

Allowable Subject Matter
Claims 21 – 32, and 45 – 48 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts discovered during examination are: Saidara (U.S. 2005/0038332), Kircher (U.S. 2010/0292634), and Sloan (U.S. 2007/0106135).
Regarding claim 21, cited prior arts do not teach that the controller configured to monitor the sensor glucose data from the continuous glucose monitor while the pump is delivering a basal rate of insulin to the user, determine a rate of change of the blood glucose level of the user from the sensor glucose data, generally continuously monitor the rate of change, determine based on the generally 
Regarding claim 27, cited prior arts do not teach the controller configured to: monitor the sensor glucose data from the continuous glucose monitor while the pump is delivering a basal rate of insulin to the user; compare the sensor glucose data to a target low glucose level; determine a rate of change of the blood glucose level of the user from the sensor glucose data; generally continuously monitor the rate of change; determine, based on the generally continuous monitoring of the rate of change that, although the sensor glucose data does not indicate that the glucose level of the user is below the target low glucose level that the rate of change indicates that the glucose level of the user is at risk of going below the target low glucose level due to the basal rate of insulin being delivered to the user, and implement a corrective action in response to the risk of going below the target low glucose level, including reducing a basal rate of insulin being delivered to the user.
Claims 22 – 26, 28 – 32, and 45 – 48 are allowed due to their dependency on claims 21 or 27.
Further, Applicant’s arguments and remarks filed on 09/09/2021 are adopted as part of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783           
ANH T. BUI
Examiner
Art Unit 3783


/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783